DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is response to the amendment filed on 24 February 2021.  Claims 1, 12 and 19 have been amended.  Claims 1-20 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding 35 U.S.C 101 rejections:
The claim recites a series of steps and, therefore, is a process.  However, the claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental eligible because it does not recite a judicial exception.

 
The following prior arts are considered:
Novick et al (US Pub., 9, 076, 158 B2) discloses a networked electronic coupon management system for managing electronic coupon (abstract), the electronic coupons are filtered based on consumer’s zip code (zone) and can be filtered by manufacture, product category and sorted by value and expiration date (see Col. 21, lines 5-10) .
Dangaltchev et al (US Patent No., 10. 198, 762 B1) discloses sorting set of product by expected financial gain (value) associated with each product (see Fig. 2)  and sorting the order of the product s into an ordered set of product having an order based on expected financial gain associated with each of the product (Col. 1, lines 23-36)
Klein et al (US Patent No., 8, 375, 254 B2) discloses an automated expert system that uses split-run and factorial design method to determine which fact are most important in an experiment (abstract) and Advances in statistical analysis have led to a much improved methodology called factorial design in which several factors can be tested in the same Campaign.  Adoption of factorial design 


However, none of the above reference either alone or in a combination teaches or suggests that  processing the method to solve a factorial problem associated with finding the optimal reduction with the select item price combinations during the transaction without factorial processing and thereby improving processing throughput and memory load, wherein the transaction is a checkout transaction of a customer who is purchasing items associated with the item prices”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682